Petition for Writ of Mandamus Denied and
Memorandum Opinion filed May 24, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00463-CV

In Re Anodizing Graphics Of Texas , Inc.,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On May 21, 2010, relator, Anodizing Graphics Of Texas
, Inc., filed a petition for writ of mandamus in this Court.  See Tex.
Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In
the petition, relator asks this Court to compel the Honorable Ben W. Childers,
presiding judge of County Court at Law No. 1 of Fort Bend County, to set aside
his May 4, 2010 order setting the underlying case for trial on May 25, 2010.  
Relator has not established his entitlement to the
extraordinary relief of a writ of mandamus.  Accordingly, we deny relator’s
petition for writ of mandamus and related emergency motion to stay proceedings.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Seymore, and Brown (Seymore,
J. would grant).